NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The most pertinent prior art has been cited in included form PTO-892 Notice of References Cited; Salyers et al. (US Patent No.: 9,268,652), Shaikh (US Patent No.: 10,169,169), Krishnaprasad (US PGPUB No.: 2010/0106914)
The prior art makes clear that caching portions of storage data is known in the art (Salyers); that generating transaction logs for a distributed system such that they may be used for disaster recovery is known in the art (Shaikh); and using caches/cached data to maintain a plurality of storage nodes is also known in the art (Krishnaprasad).
As discussed in the Examiner Interview Summary Record mailed 1/18/2022, if dependent claim 5 were incorporated into independent claim 1 in addition to a requested clarification of limitations referencing a read cache component:
wherein: the read cache for each storage node of a subset of the plurality of storage nodes is configured to include a most recent set of key-value pairs from a transaction log for the metadata store;
Then independent claim 1 would likely be allowable over the prior art.
Applicant’s amendment filed 2/01/2022 in Response After Final Action incorporates the subject matter of claim 5 into independent claims 1, 8 and 15 and 1, 8 and 15 are allowable over the prior art. Additionally, dependent claims 2-7, 9-14 and 16-20 are also allowable in view of their dependence on claims 1, 8 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159